Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. raises $17.4 million to date with debenture offering Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, June 16 /CNW/ - Claude Resources Inc. (CRJ.TSX : CGR.AMEX) today announced that it has raised an additional $1,051,000 in the secondary closing of its debenture offering for a total of $17,395,000. "It is our view that raising close to $17.4 Million in a challenging credit environment is a significant and very positive achievement," stated Claude Resources' President and Chief Executive Officer Neil McMillan. "We believe this reflects a high level of confidence about the future of the Company." "The decision to acquire funds through a debenture is part and parcel of Claude Resources' strategic plan to minimize share dilution as it increases production capacity at the Seabee mining operation and continues an aggressive exploration program at the Madsen property at Red Lake, Ontario," added
